Citation Nr: 0023758	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-05 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to nonservice-connected (NSC) pension to include 
extra-schedular entitlement to pension under the provisions 
of 38 C.F.R. § 3.321 (b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from  November 1973 to 
February 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACTS

1.  The veteran has been diagnosed with nonservice connected 
diabetes mellitus, rated as 40 percent disabling; erectile 
dysfunction, rated as 20 percent disabling; and tinea pedis, 
rated as 0 percent disabling.  His combined nonservice 
connected disability rating is 50 percent.  

2.  The veteran is 46 years old and has a 12th grade 
education.  He has reported that he last worked in September 
1998 as security at a construction site. 

3.  The veteran's disabilities are not shown to be of such 
severity as to permanently preclude the performance of all 
types of substantially gainful employment with consideration 
given his age and educational experience.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes are not met.  38 U.S.C.A. §§ 1155, 1502, 
1521, (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 3.323, 
3.340, 3.342, 4.7, 4.15, 4.16, 4.17, 4.17a, 4.18, 4.19, 4.20, 
4.25, 4.27 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
nonservice connected pension benefits is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, he has presented a claim that is plausible.  He has not 
alleged that any records of probative value that may be 
obtained and which have not already been associated with his 
claims folder are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The Board notes that the veteran meets certain basic 
eligibility requirements for VA pension benefits.  He served 
on active duty for a period of ninety days or more during a 
period of war.  38 U.S.C.A. §§ 101(11), (29); 1521(a), 
(j)(1).  Furthermore, based on the veteran's September 1998 
VA Form 21-527, Income-Net Worth and Employment Statement, he 
appears eligible for pension under the statutory income and 
net worth criteria applied to VA pension benefits.  38 
U.S.C.A. §§ 1521, 1522.  Therefore, the issue before the 
Board is whether the veteran is permanently and totally 
disabled for VA pension purposes within the meaning of 
governing law and regulations.  38 U.S.C.A. §§ 1155, 1502, 
1521; 38 C.F.R. §§ 3.321, 3.323, 3.340, 3.342, 4.15, 4.16, 
4.17, 4.17a, 4.18, 4.19, 4.20, 4.25, 4.27.

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the Court 
observed that permanent and total disability for pension 
purposes can be shown in two ways under VA regulations.  An 
objective and a subjective standard are provided.  Brown, 2 
Vet. App. at 446; Talley v. Derwinski, 2 Vet. App. 282 
(1992); 38 U.S.C.A. § 1502(a)(1), (2); 38 C.F.R. 
§§ 3.321(b)(2), 4.17.  The two ways that permanent and total 
disability can be shown under the law are as follows: (1) the 
veteran must be unemployable as a result of a lifetime 
disability (i.e., the "subjective" standard, which is based 
on disabilities, age, occupational background, and other 
related factors of the individual veteran whose claim is 
being adjudicated) or, even if not unemployable, (2) the 
veteran must suffer from a lifetime disability which would 
render it impossible for the average person with the same 
disability to follow a substantially gainful occupation 
(i.e., the "objective" standard, which is based on the 
percentage ratings assigned for each disability from the 
Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17.  38 U.S.C.A. § 1502(a)(1), (2); 
38 C.F.R. §§ 3.321(b)(2); 3.340(b); 3.342, 4.15, 4.16(a), 
4.17, 4.18, 4.19; Brown, 2 Vet. App. at 446.

In making a determination as to permanent and total 
disability for pension purposes, the adjudicator must first 
apply the percentage standards of 38 C.F.R. § 4.16(a) and the 
other requirements of 38 C.F.R. § 4.17 (the objective 
standard).  If a permanent and total disability rating is not 
warranted under the objective standard and the veteran is 
unemployable, consideration of entitlement to a permanent and 
total disability rating on an extra-schedular basis should be 
undertaken.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (the 
subjective standard). 

In this case, the RO properly evaluated the veteran according 
to the "objective" or "average person" standard.  38 U.S.C.A. 
§ 1502(a)(1); 38 C.F.R. §§ 4.16(a), 4.17.  The RO assigned a 
rating for each disability in accordance with the Schedule 
for Rating Disabilities (Schedule).  38 C.F.R. Part 4; 
Roberts, 2 Vet. App. at 390, citing 38 C.F.R. §§ 3.340(a), 
4.15, 4.17 (before a determination can be made as to whether 
a total and permanent disability rating for pension purposes 
is warranted, "an evaluation must be performed under the 
Schedule for Rating Disabilities to determine the percentage 
of impairment caused by each disability.").

The evidence shows that the veteran currently has diabetes 
mellitus.  This disability is rated under Diagnostic Code 
7913 of the Schedule.  Under these criteria, a 60 percent 
disability evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 40 percent disability evaluation contemplates 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119.

The evidence shows that the veteran's diabetes mellitus is 40 
percent disabling.  In November 1998, the veteran reported 
for a VA examination.  The examination report indicates that 
the veteran complained of dizziness, blurred vision, polyuria 
and polydipsia.  He was treated with a low calorie diet and 
oral hypoglycemics.  He reported a weight gain from 140 
pounds to 153 1/2 pounds since switching to insulin.  A higher 
rating for pension purposes is not warranted as the evidence 
does not show that his diabetes mellitus is manifested by 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider.  On the contrary, the November 
1998 examination report indicates a negative history of 
ketoacidosis or hypoglycemic reactions.  Similarly, VA 
outpatient treatment records dated from March 1995 to August 
1995 are silent for any ketoacidosis or hypoglycemic 
reactions.  Accordingly, a 40 percent disability rating for 
the veteran's diabetes mellitus is appropriate.  

In addition to his diabetes mellitus, the evidence shows that 
the veteran has erectile dysfunction.  Under the Schedule, a 
20 percent disability rating contemplates a deformity of the 
penis with loss of erectile power.  38 C.F.R. § 4.115b.  A 
rating is excess of 20 percent is not warranted under VA 
regulations.  Accordingly, a 20 percent disability rating for 
the veteran's erectile dysfunction is appropriate. 

The veteran also has tinea pedis.  The veteran's tinea pedis 
is analogous to eczema in functions affected as well as 
anatomical localization and symptomatology.  See  38 C.F.R. 
§ 4.20.  Under the Schedule, a noncompensable evaluation is 
appropriate for eczema on a nonexposed surface or small area 
with slight, if any, exfoliation, exudation or itching.  A 10 
percent disability rating is warranted for eczema involving 
an exposed surface or extensive area with exfoliation, 
exudation or itching.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  A VA examination report of November 1998 indicates 
that the veteran had interdigital scaling on his feet.  A 
diagnosis of tinea pedis was rendered.  However, while the 
evidence showed interdigital symptomatology, the evidence 
does not show that the veteran's tinea pedis occurred on an 
exposed surface or an extensive area.  Accordingly, a 
noncompensable rating for pension purposes is appropriate for 
the veteran's tinea pedis.  

In this case, the veteran does not meet the percentage 
requirements for disability pension benefits.  That is, he 
does not have at least one disability rated 60 percent or one 
rated at 40 combined with others for a total of 70 percent.  
38 C.F.R. §§ 4.16, 4.17.  As indicated above, the veteran's 
nonservice connected disabilities include diabetes mellitus, 
diabetic neuropathy, currently evaluated as 40 percent 
disabling; erectile dysfunction, currently evaluated as 20 
percent disabling; and tinea pedis, currently evaluated as 
noncompensable.  He has a combined disability rating of 50 
percent.  As he has no single disability rated 60 percent or 
a single disability rating rated at 40 combined with others 
for a total of 70 percent, consideration of entitlement to a 
permanent and total disability rating on an extra-schedular 
basis under 38 C.F.R. §§ 3.321(b)(2), 4.17(b) is in order. 

The Board finds that the veteran's disabilities, when 
considered in light of his education, work experience, and 
age, do not render him unable to secure and follow 
substantially gainful employment.  The veteran is 46 years 
old and has a level of education reported as 12th grade.  In a 
VA Form 21-527, Income - Net Worth and Employment Statement, 
received from the veteran in September 1998, he indicated 
that he last worked in September 1998 as a security guard.  A 
September 1998 VA outpatient treatment record indicates that 
he reported that he lost his job after he was found sleeping 
on the job.  It is not shown that his sleeping on the job was 
due to diabetes.  

While VA outpatient treatment records show that he lost his 
job after he was discovered sleeping on the job, at a VA 
examination in November 1998, the veteran reported that he 
quit his job working as a security guard for a construction 
company due to his poor health.  He complained of blurred 
vision, dizziness, polyuria, and polydipsia.  He stated that 
he could hardly do anything but clean around his house and 
that when he over exerts himself he gets dizzy.  He reported 
that his symptoms had gotten worse over the past three 
months.  Physical examination revealed that the veteran was 
well-developed, and well-nourished.  He was in no acute 
distress.  His present weight as well as his maximum weight 
in the past year was reported as 153.5 pounds.  His posture 
and gait were normal.  As previously indicated, his feet 
showed interdigital scaling.  His eyes were normal and there 
was no evidence of hemorrhage, exudates, aneurysm on 
funduscopy.  He had a normal lymphatic and heme system.  
Neurologic examination revealed hypesthesia of the plantar 
aspect of the feet.  Diagnoses of Type II diabetes mellitus, 
diabetic neuropathy, and tinea pedis were rendered. 

VA medical records from July 1997 to November 1998 indicate 
that the veteran sought refills of his medication.  He 
complained that his feet hurt.  The treatment records 
indicate that he had been noncompliant on his diet and he was 
advised to follow a low-fat diet.  He used a vacuum pump due 
to erectile dysfunction.  

The Board notes with regard to the veteran's disabilities 
that the descriptions in the medical reports of the degree 
and extent of the veteran's disabilities contrast 
significantly with descriptions of the kinds of disabling 
conditions contemplated by the regulations as permanently and 
totally disabling.  See, e.g., 38 C.F.R. §§ 4.15, 3.340(b) 
("permanent loss or loss of use of both hands, or of both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becoming permanently helpless or bedridden").  The 
Board also notes that the description of the veteran's 
disabilities in the November 1998 medical examination report 
neither provides an overall impression of a severely 
incapacitated individual nor reflects that the disorders 
which the RO rated were reasonably certain to continue at the 
same degree of impairment throughout the veteran's lifetime.  
38 U.S.C.A. § 1502. 

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that he is 
permanently precluded from securing substantially gainful 
employment by reason of his disabilities, even when those 
disabilities are assessed in the context of subjective 
factors such as his age, occupational background, and 
education.  Accordingly, the veteran's claim for a permanent 
and total disability rating for pension purposes is denied.



ORDER

A permanent and total disability rating for pension purposes 
is denied.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

